Title: To Thomas Jefferson from Ichabod Goodwin, 10 November 1805
From: Goodwin, Ichabod
To: Jefferson, Thomas


                  
                     
                     Jefferson Esquire President of the 
                        United States of America—
                     York Novr. 10th. 1805
                  
                  The Undersigned beg leave to recommend to your Excellency’s particular notice and favor Mr. Esaias Preble of York in the State of Massachusetts as a young Gentleman of good morals and an unexceptionable character—He has served six yiars as Adjutant of the first regiment in the sixth Division of militia in this State with honor and with distinguished approbation—Being desirous of entering into the service of the United States Mr. Preble has solicited a recommendation in his behalf which we tender your Excellency under the full conviction that he will be a valuable acquisition to the Service of the United States—That he may meet with the favor of your Excellency is the desire of the Undersigned, whose rank in the Militia, and whose regard for the honor of their Country and your Excellency’s welfare are the only apologies for this recommendation—
                  
                     Ichabod Goodwin M. Genl 6 Divis.
                     Jmh Clarke Mjr Artillery
                     Andrew T. Fernald B. Genl. first Brigad.
                     John Nowell Colo first Reg 6th Divn
                     Thos, D, Curtis 1st Majr—
                     Alexr Rice Majr Cavalry
                     Moses Lyman 2d. Majr. 1st. Regt.
                  
               